Allowable Subject Matter
	Claims 1-18, 21-26 are allowed.

Closest references found:
("20180288066"|"20090100530"|"20150341109")
	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
positioning signal receiver; a communication signal transceiver; a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the satellite terminal to: receive a plurality of positioning signals at the positioning signal receiver during installation of the satellite terminal at a customer premises; determine a first installation position of the satellite terminal based on the plurality of positioning signals; identify a distance between the determined first installation position and a predetermined installation position for the satellite terminal; determine whether the satellite terminal has rights to access a satellite communications system at the customer premises based at least in part on a comparison of the identified distance to a distance threshold; receive information associated with a contention slot of the target satellite; and permit communications between the satellite terminal and a target satellite of the satellite communications system, wherein permitting communications between the satellite terminal and the target satellite comprises determining a transmission timing based at least in part on the received information and a signal timing offset.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100
/ANKUR JAIN/           Primary Examiner, Art Unit 2649